Title: To Thomas Jefferson from Richard Claiborne, enclosing an Extract of a Letter from Joseph Holmes, 14 April 1781
From: Claiborne, Richard
To: Jefferson, Thomas




Sir
Richmond 14th April, 1781.

I inclose to your Excellency an Extract of a letter which I have just received from Captain Holmes, who is the Assistant Deputy Quarter Master at Petersburg. In such cases as this, I beg leave to ask, what I am to do?
I have the honor to be, Your Excellency’s Most obedient, Humble Servant,

Rd. Claiborne D Q Mr. S.V.



Enclosure
Extract of a Letter from the Assistant Quarter Master at Petersburg, dated 13th April, 1781.
“It is with much concern I tell you, all my workmen have quit me on account of their not being exempt from militia duty. Several of the Tailors employed in making Marquees are now called down on duty; in consequence of which the whole have quit, as they find they are not to be cleared from duty by working for the public, which was the only motive that induced them to work for us. Mr. Elliott wrote to the Baron yesterday respecting this matter, but he will not exempt them, and has ordered them down. As this is the case, nothing can be excepted [expected] from me in that business.”

